Citation Nr: 1424901	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  13-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a dorsal spine disability. 

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for residuals, status post contusion, right iliac crest.  

3.  Whether new and material evidence has been received to reopen the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a back disorder due to VA medical treatment.  

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for degenerating lumbar spine disorder. 

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for head injury/traumatic brain injury.

6.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for memory loss also claimed as secondary to head injury/traumatic brain injury.  

7.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for right ear injury.  

8.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for right eye fluttering. 

9.  Entitlement to service connection for an acquired psychiatric disorder.  

10.  Entitlement to service connection for a cervical spine disorder. 

11.  Entitlement to service connection for left leg disorder to include genu varum of the knee. 

12.  Entitlement to service connection for a left shoulder disability.  

13.  Entitlement to service connection for asbestosis.

14.  Entitlement to service connection for generalized arthritis. 

15.  Entitlement to service connection for right leg disorder to include genu varum of the knee. 

16.  Entitlement to service connection for migraine headaches. 

17.  Entitlement to an increased rating for residuals, status post right shoulder trauma, currently rated as 40 percent.  




REPRESENTATION

Appellant represented by:	James McElfresh II, Agent 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from July 1956 to July 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a dorsal spine disability, degenerating lumbar spine disorder, head injury/traumatic brain injury, memory loss also claimed as secondary to head injury/traumatic brain injury, right ear injury and right eye fluttering; entitlement to service connection for major depression, a cervical spine disorder, left leg disorder to include genu varum of the knee, a left shoulder disability, asbestosis, generalized arthritis, right leg disorder to include genu varum of the knee and migraine headaches; and entitlement to an increased rating for residuals, status post right shoulder trauma, currently rated as 40 percent are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for residuals, status post contusion, right iliac crest was last denied in an October 1971 rating decision.  The evidence added to the record with regard to residuals, status post contusion, right iliac crest since the October 1971 rating decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

2.  Compensation under 38 U.S.C.A. § 1151 for a back disorder due to VA medical treatment was last denied in a May 2010 rating decision.  The evidence added to the record with regard to compensation under 38 U.S.C.A. § 1151 for a back disorder due to VA medical treatment since the May 2010 rating decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1971 rating decision denying service connection for residuals, status post contusion, right iliac crest is final.  New and material evidence to reopen the claim for service connection for residuals, status post contusion, right iliac crest has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002 and Supp. 2013); 38 C.F.R. §§  3.156 (a), 3.159 (2013).

2.  The May 2010 rating decision denying compensation under 38 U.S.C.A. § 1151 for a back disorder due to VA medical treatment is final.  New and material evidence to reopen the claim for compensation under 38 U.S.C.A. § 1151 for a back disorder due to VA medical treatment has not been received.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§  3.156 (a), 3.159.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2010, October 2011, and December 2011, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for residuals, status post contusion, right iliac crest.  In June 1971, he submitted a claim for service connection for his back.  In an October 1971 rating decision, service connection for residuals, status post contusion, right iliac crest was denied.  The RO found that residuals, status post contusion, right iliac crest was not shown on the last examination in July 1971.  The Veteran did not appeal that decision.  The decision became final. 

At the time of the last final denial, the record contained service treatment records showing that the Veteran fell down the stairs in June 1958 and landed on his right iliac crest.  An impression was given of rule out pelvis fracture and right femur.  Since the last final denial, the Veteran has submitted statements detailing his fall during service and the circumstances surrounding the fall.  He also submitted lay statements from family and friends discussing his fall in service, and articles on the iliac crest and pelvic fractures.  A December 2010 MRI disclosing no fractures of the pelvic bones and visualized femurs, and a February 2011 X ray showing no pelvis fracture has also been associated with the file.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for residuals, status post contusion, right iliac crest has not been submitted.  The Veteran's claim for service connection for residuals, status post contusion, right iliac crest was previously denied on the basis that the evidence did not show any residuals from the in service fall.  Although the Veteran has re-submitted evidence discussing the fall in service and his in service manifestations, this fact had already been established.  Therefore, such evidence is cumulative.  The Veteran has not submitted any evidence showing that he has any residuals from his in service fall with regard to the right iliac crest.  Rather, post service examinations have continually disclosed no pelvic and/or right femur fracture.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for residuals, status post contusion, right iliac crest.  

The Veteran also appeals the denial to reopen the claim for compensation under 38 U.S.C.A. § 1151 for a back disorder due to VA medical treatment.  In March 2009, he submitted a claim for compensation under 38 U.S.C.A. § 1151 for a back disorder due to VA medical treatment.  In a May 2010 rating decision, compensation under 38 U.S.C.A. § 1151 for a back disorder due to VA medical treatment was denied.  The RO found that the evidence failed to show that VA medical services were the proximate cause of additional disability.  The Veteran did not appeal that decision.  The decision became final. 

At the time of the last final denial, the record contained the Veteran's claims that surgery conducted at a VA medical center in 1971/1972 caused him physical and psychological damage.  According to him, while being transferred by hospital staff from the gurney to the bed they dropped him against the bed railings.  His mother also submitted a statement reiterating the same in March 2009.  Treatment records showing a back disability and continued treatment for the back, and records from his December 1971 back surgery were also of record at the time of the last final denial.  Since the last final denial, the Veteran has submitted more recent medical records and statements about his fall during service.  He also submitted lay statements from family and friends discussing his fall in service.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for compensation under 38 U.S.C.A. § 1151 for a back disorder due to VA medical treatment has not been received.  The Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a back disorder due to VA medical treatment was previously denied on the basis that the evidence did not show that VA medical services was the proximate cause of additional disability.  Although the Veteran has re-submitted evidence discussing being dropped by hospital staff following surgery in 1971, this had already been presented and considered in the prior denial.  Therefore, such evidence is cumulative.  The Veteran has not submitted any evidence showing that VA medical services were the proximate cause of additional disability.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim, he has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been presented to reopen the claim for compensation under 38 U.S.C.A. § 1151 for a back disorder due to VA medical treatment

Stated differently, service connection for residuals, status post contusion, right iliac crest was denied in the past because the evidence failed to show any residuals therefrom, and compensation under 38 U.S.C.A. § 1151 for a back disorder due to VA medical treatment was denied in the past because the record was devoid of a showing that VA medical services was the proximate cause of additional disability.  No material facts have changed.

To the extent that the Veteran has raised the issue of clear and unmistakable error (CUE) in the prior rating decisions denying service connection for residuals, status post contusion, right iliac crest and compensation under 38 U.S.C.A. § 1151 for a back disorder due to VA medical treatment, he does not allege any specific facts, errors, or points of law in support of this general allegation.

A motion alleging CUE must necessarily be pled with some specificity as to what the alleged error is, unless it is the kind of error that if true would constitute CUE on its face.  In that regard, the moving party should provide persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on the merits).  The Board recognizes that it is under a duty to read liberally the moving party's motion.  Robinson v. Shinseki, 557 F.3d 1355   (Fed. Cir. 2009); Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009). 

In considering the assertions raised in the appellant's discussion of law, the Board is unable to find any allegations of error, other than the moving party's general assertions of CUE based on VA's failure to sympathetically review the appellant's filing.  The Board finds that the appellant's general allegations in relation to the prior rating decisions do not sufficiently assert any specific error on the part of the RO.  As such, the appellant's allegations are not sufficient to raise a motion for CUE.  Fugo, 6 Vet. App. at 44  ; see also Phillips, 10 Vet. App. 25  .


ORDER

New and material evidence has not been received, the claim for entitlement to service connection for residuals, status post contusion, right iliac crest is not reopened.

New and material evidence has not been received, the claim for compensation under 38 U.S.C.A. § 1151 for a back disorder due to VA medical treatment is not reopened.



REMAND

In an October 2009 rating decision, the Veteran was denied the application to reopen the claims for entitlement to service for a dorsal spine disability, degenerating lumbar spine disorder, head injury/traumatic brain injury, memory loss also claimed as secondary to head injury/traumatic brain injury, right ear injury and right eye fluttering.  He was also denied entitlement to service connection for major depression, a cervical spine disorder, left and right leg disorder to include genu varum of the knee, a left shoulder disability, asbestosis, generalized arthritis and migraine headaches, and entitlement to an increased rating for residuals, status post right shoulder trauma, currently rated as 40 percent.  

In November 2009, the Veteran's representative submitted a notice of disagreement  (NOD) to the October 2009 rating decision.  The RO did not recognize the current Agent as his representative at that time.  Historically, it looks like representation papers had been signed, but are date stamped as having been received subsequent to the November 2009 notice of disagreement.  The current Agent has been recognized since early 2010.  The Board notes, however, that the Veteran was represented and the notice of disagreement was timely filed.  The Agent at that time reported that a power of attorney form had been submitted, but apparently has not been located by the RO.  Nevertheless, he is recognized as the representative and has been since that time.  That effectively makes that NOD timely.  A statement of the case has never been issued for the issues mentioned above.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Regarding the issues of entitlement to service connection for a major depression, a cervical spine disorder, left leg disorder to include genu varum of the knee and a left shoulder, the Board notes that these issues were certified to the Board as claims to reopen.  As noted, the Veteran submitted a notice of disagreement to the October 2009 rating decision but has not yet been issued a statement of the case, and therefore, the October 2009 rating decision never became final.  As finality has not attached to the October 2009 rating decision, characterizing these issues as new and material is inappropriate and they should be handled on a de novo basis as explained above.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

A statement of the case should be issued for the claims to reopen the claims for entitlement to service for a back disability, degenerating upper lumbar spine disorder, head injury/traumatic brain injury, memory loss also claimed as secondary to head injury/traumatic brain injury, right ear injury and right eye fluttering; and entitlement to service connection for major depression, a cervical spine disorder, left and right leg disorder to include genu varum of the knee, a left shoulder disability, asbestosis, generalized arthritis and migraine headaches; and entitlement to an increased rating for residuals, status post right shoulder trauma, currently rated as 40 percent.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


